Citation Nr: 9914729	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression as secondary 
to service connected lipomas.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, denying the veteran's claim of entitlement to 
service connection for depression secondary to service 
connected lipomas.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with depression.

2.  The medical evidence links this depression to the 
veteran's service connected 
disability.


CONCLUSION OF LAW

Depression is proximately due to, or a result of, a service 
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for depression, as secondary to his service 
connected lipoma.  He argues that he has over a hundred 
lipomas over his body and that the pain and disfigurement 
associated with these lipomas has led to embarrassment, job 
change, sleeplessness, and forgetfulness.  

Where a disability is proximately due to or the result of a 
service-connected disease or injury, it will also be 
considered service connected.  When service connection is 
thus established for a secondary disorder, the secondary 
disorder shall be considered part of the original disorder. 

The medical evidence of record here consists of a VA 
examination report and two letters from a private physician.  
In June 1998, the veteran underwent a VA mental disorders 
examination.  The examination revealed the veteran to be 
normally groomed male with fair eye contact and a polite 
attitude.  He exhibited normal range of motion of psychomotor 
behavior and his affect was mildly restricted.  His speech 
was soft, decreased in amount, and coherent.  He denied any 
current active suicidal or homicidal thoughts, auditory or 
hallucinatory experiences, any paranoid thoughts or 
delusions, or any obsessions or compulsions.

The veteran was alert and oriented times four and was able to 
register three objects on the first try and recalled one 
after five minutes.  He counted up to two presidents in 
backward order and was able to perform one similarity 
testing.  He spelled "world" backwards correctly, but 
struggled slightly.  He performed serial 7's correctly and 
fluently and gave correct answers to subtraction questions.  
Attention and concentration was fair to mildly compromised 
and his intellect seemed average by the interview process.  
His insight seemed to be fair and his judgment seemed grossly 
intact.

The examiner found that the veteran suffered some symptoms of 
nonspecific depression, but did not meet the full criteria 
for dysthymic disorder or major depressive episodes.

The private physician, in contrast, found that the veteran's 
symptomatology does merit a diagnosis of depression.  In 
January 1998, David R. Gayle, D. O. wrote that he had treated 
the veteran for several years.  Dr. Gayle diagnosed the 
veteran with chronic depression that is related to the 
presence of multiple lipomas that are present over his entire 
body.  The veteran has had chronic stress due to the presence 
and disfigurement of his condition and this stress has caused 
chronic depression with headaches, insomnia, and chronic 
fatigue.  In August 1998 the doctor elaborated that the 
veteran duffers from chronic depressed energy and difficulty 
in depression.  The veteran is unable to swim in public due 
to his disorder.  The doctor concludes that the veteran has 
chronic clinical depression secondary to multiple lipoma.

The Board notes that although the VA examiner did not 
diagnose the veteran with depression, the examiner did 
indicate that the veteran some of the symptoms of nonspecific 
depression, and the diagnosis following the examination was 
"rule out depression - not otherwise specified.  The 
veteran's private physician, on the other hand, noted not 
only that the veteran currently has clinical depression, but 
that this depression is directly linked to the veteran's 
service connected lipoma.  As such the Board finds that the 
evidence is in relative equipoise regarding whether the 
veteran has depression which is related to his service 
connected disability.  

The law provides that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the matter must be given to 
the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Therefore, any resolving reasonable doubt in the appellant's 
favor, the Board concludes that service connection for 
depression as secondary to lipomas is warranted.


ORDER

Service connection for depression as secondary to multiple 
lipomas is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

